UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-7000


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN PAUL SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Gina M. Groh, Chief
District Judge. (3:02-cr-00064-GMG-7)


Submitted:   October 20, 2015             Decided:   November 3, 2015


Before KING, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Paul Smith, Appellant Pro Se.    Paul Thomas Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia;
Michael D. Stein, Assistant United States Attorney, Wheeling,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     John Paul Smith appeals the district court’s order denying

his motion for a sentence reduction under 18 U.S.C. § 3582(c)(2)

(2012) based on Amendment 782.              We have reviewed the record and

find no reversible error.          Accordingly, we affirm.

     A district court may reduce a prison term if a defendant’s

Guidelines range has subsequently been lowered by the Sentencing

Commission    and    the    reduction      is   consistent    with      applicable

policy statements.         18 U.S.C. § 3582(c)(2) (2012).            A reduction

is   not    consistent      with    applicable      policy    statements       and

therefore    not    authorized     under    § 3582(c)(2)     if   “an    amendment

listed in [U.S. Sentencing Guidelines Manual § 1B1.10(d) (2014)]

does not have the effect of lowering the defendant’s applicable

guideline range.”      USSG § 1B1.10(a)(2)(B).         We review a district

court’s decision under § 3582(c)(2) for abuse of discretion and

its ruling as to the scope of its legal authority de novo.

United States v. Mann, 709 F.3d 301, 304 (4th Cir. 2013).

     In deciding whether to modify a prison term pursuant to a

retroactive amendment to the Sentencing Guidelines, the first

step is to “determine the amended guideline range that would

have been applicable to the defendant if the amendment(s) to the

guidelines listed in [USSG § 1B1.10(d)] had been in effect at

the time the defendant was sentenced.”                 USSG § 1B1.10(b)(1);

Dillon v. United States, 560 U.S. 817, 827 (2010).                      “In making

                                        2
such    determination,         the      court       shall     substitute      only    the

amendments listed in [USSG § 1B1.10(d)] for the corresponding

guideline provisions that were applied when the defendant was

sentenced      and    shall        leave     all    other    guideline       application

decisions unaffected.”              USSG § 1B1.10(b)(1).             Amendments listed

in    USSG    § 1B1.10(d)          include    not    only     Amendment      782,    which

generally reduced base offense levels in USSG § 2D1.1, but also

Amendments      657     and   750,     which       changed    the    Drug    Equivalency

Tables for oxycodone and cocaine base.                   See USSG § 1B1.10(d).

       At sentencing, the district court adopted the presentence

report and found Smith responsible for a marijuana equivalency

of 2,664.92275 kilograms based on 85.55 grams of cocaine base,

115.2 grams of cocaine hydrochloride, 639.3631 grams of heroin,

and    583.0393      grams    of    oxycodone.        Under    the    2002    Sentencing

Guidelines Manual, the district court determined that Smith’s

base offense level was 32, and his total offense level was 34.

With    a    criminal    history      category      of   V   and    20-year   statutory

maximum, his Guidelines range was 235 to 240 months.

       Applying the amendments listed in USSG § 1B1.10(d), Smith’s

Guidelines range has not been lowered.                       Under Amendment 782, a

marijuana equivalency of 3,000 to 10,000 kilograms is now a base

offense level of 32.                Applying the Drug Equivalency Tables in

Amendments 657 and 750, Smith would now be responsible for a

marijuana equivalency of over 3,000 kilograms based on the drug

                                              3
quantity findings at sentencing. *      Accordingly, the Sentencing

Commission has not lowered Smith’s Guidelines range, and he is

not eligible for a reduction under 18 U.S.C. § 3582(c)(2).

     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




     * We note that even if the stipulated drug amounts were
used, rather than the higher drug amounts found by the district
court at sentencing, the marijuana equivalency would still
exceed 3,000 kilograms based on the applicable amendments.



                                   4